Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are presented for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-27 are rejected under 35 U.S.C. 101 because machine-readable medium includes signal per se.  As claimed, "machine-readable medium" is interpreted in light of applicant's specification as including “non-transitory” as well as "transitory” such that is not limited to statutory embodiment [Specification as presented in PG Pub. 2021/0200656, paragraph 260].  Therefore, giving the broadest reasonable interpretation, "machine-readable medium" can be propagating signals which are non-statutory.  The examiner suggest amending the claim to read "non-transitory "machine-readable medium" " to overcome the outstanding rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 11-12 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification failed to disclose “the scheduler is to migrate the second thread when a first ratio of the first and second performance values is greater than a second ratio of the second and third performance values” as recited in claims 2-3, 11-12 and 20-21 respectively or based on dependency.  Applicant’s specification at most disclosed “the scheduler is to migrate the second thread when a first ratio of the first and second performance values is greater than a second ratio of the third and four performance values” [specification as presented PG Pub. 2021/0200656, paragraphs 221-222] since migration determination is based on comparison of the ratio of performance is based on performance values of a respective thread on different logical processors [see claim 1, lines 15-20].  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 17-18 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following limitations lack antecedent basis:
As to claims 8, 17 and 26, recitations of “the first, second, third and fourth performance data” lacks antecedent basis.
As to claims 9, 18 and 27, these claims are rejected based on dependency.

Allowable Subject Matter
Claims 1, 4-7, 10 and 13-16 are allowed.

Claims 2-3, 8-9, 11-12 and 17-27 would be allowable by overcoming the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and/or 35 U.S.C. 101 above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  



Mapping/assigning virtual processors to different types of physical processor core having different processing characteristics and scheduling tasks/threads to respective virtual processor best for the type of tasks/threads based in part on performance and efficiency of the virtual processor; remapping/migrating of threads to different cores or virtual processors mapped to the different cores based on current or anticipated utilization such as migrating some threads from a big core to a small core when receiving new tasks/requests that requires a big core to handle a short burst of activity [abstract; col. 9, line 61-col. 10, line 11; col. 10, lines 32-53; Figs. 8, 11b-13c and corresponding text] was disclosed in US Patent 9,329,900; Migration/reassignment of a running thread from one processing core to another processing core of different type/size/capabilities in a heterogeneous processing system was disclosed in US PG Pub. 2012/0317568 [paragraphs 14, 18 and 52-54] and US PG Pub. 2005/0013705 [paragraphs 21, 30, 37 and 40].  The prior arts of record when taken individually or in combination do not expressly teach or render obvious “the scheduler to determine whether to migrate a second thread from the logical processors of the first logical processor type to a logical processor of the second logical processor type based on an evaluation of first and second performance values associated with execution of the new thread on the first or second logical processor types, respectively, and further based on an evaluation of third and fourth performance values associated with execution of the second thread on the first or second logical processor types, respectively” as a whole as recited in independent claim 1 and substantially in claims 10 and 19. 

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 19 as a whole.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/QING YUAN WU/Primary Examiner, Art Unit 2199